            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES JOHN TISDALE, IV,              :
        Plaintiff                    :
                                     :           No. 1:19-cv-1022
           v.                        :
                                     :           (Judge Rambo)
DR. EDWARD ZALOGA, et al.,           :
        Defendants                   :

                                 ORDER

     AND NOW, on this 31st day of March 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Defendants’ motion to dismiss (Doc. No. 42) is DENIED. The above-
        captioned case shall proceed on Plaintiff’s Eighth Amendment claims
        against Defendants Dr. Zaloga and Ianuzzi; and

     2. The parties are directed to file any dispositive motions within forty-five
        (45) days of April 30, 2020, the date on which discovery closes.


                                           s/ Sylvia H. Rambo
                                           United States District Judge
